                                                                                                                   ----   ---------~
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                           FILED
                                                                                                               AUG 2 3 2019
                                      UNITED STATES DISTRICT CO
                                          SOUTHERN DISTRICT OF CALIFORNIA

             UNITED STATES OF AMERICA                               JUDGMENT IN A CRilVillfAI7eJ~~~__Q!~[!_j
                                 V.                                 (For Offenses Committed On or After November I, 1987)

            DAVID NEFTALI GARCIA-LOPEZ                                 Case Number:         19CR0873-DMS

                                                                    Amrutha Jindal FD
                                                                    Defendant's Attorney
USM Number                       73936298

•-
THE DEFENDANT:
lZl pleaded guilty to count(s)         1 of the Information

 D was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                      Connt
Title & Section                       Natnre of Offense                                                             Number(s)
8 USC 1326                            REMOVED ALIEN FOUND IN THE UNITED STATES                                          1




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
 D Count(s)                                                    is          dismissed on the motion of the United States.

       Assessment : $100.00


 D     JVTA Assessment*:
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 lZl   No fine                •       Forfeiture pursuant to order filed                                       , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                     August 23 2019
                                                                     Date oflmposition ofSentenc~~

                                                                                  c")hm~
                                                                     HON. Dana M. Sabraw
                                                                     UNITED STATES DISTRICT JUDGE
  '

AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                DAVID NEFTALI GARCIA-LOPEZ                                               Judgment - Page 2 of2
CASE NUMBER:              19CR0873-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 EIGHTEEN (18) MONTHS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 lZl   The court makes the following recommendations to the Bureau of Prisons:
       Defendant be designated to a facility in Southern California.




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •   at _ _ _ _ _ _ _ _ _ A.M.                     on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                        19CR0873-DMS
